18-3512
     Yang v. Barr
                                                                          BIA
                                                                     Cohen, IJ
                                                                  A205 886 942
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 3rd day of November, two thousand twenty.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            JOSÉ A. CABRANES,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13    XIAO LONG YANG,
14            Petitioner,
15
16                  v.                                  18-3512
17                                                      NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                Xiao Long Yang, pro se, New York,
24                                  NY.
25
26   FOR RESPONDENT:                Jeffrey Bossert Clark, Acting
27                                  Assistant Attorney General; Liza
28                                  S. Murcia, Senior Litigation
 1                                    Counsel; Kathleen Kelly Volkert,
 2                                    Trial Attorney, Office of
 3                                    Immigration Litigation, United
 4                                    States Department of Justice,
 5                                    Washington, DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Xiao Long Yang, a native and citizen of the

11   People’s Republic of China, seeks review of an October 24,

12   2018, decision of the BIA affirming a November 3, 2017,

13   decision   of     an   Immigration   Judge   (“IJ”)   denying   Yang’s

14   application for asylum, withholding of removal, and relief

15   under the Convention Against Torture (“CAT”).             In re Xiao

16   Long Yang, No. A 205 886 942 (B.I.A. Oct. 24, 2018), aff’g

17   No. A 205 886 942         (Immig. Ct. N.Y. City Nov. 3, 2017).        We

18   assume the parties’ familiarity with the underlying facts and

19   procedural history.

20       We have considered the IJ’s decision as supplemented and

21   modified by the BIA.        See Yan Chen v. Gonzales, 417 F.3d 268,

22   271 (2d Cir. 2005).          Because the BIA denied relief solely

23   based on a failure to show a nexus to a protected ground, we

24   address    only    that    dispositive   determination   and    do   not
                                         2
 1   address Yang’s arguments regarding the IJ’s corroboration

 2   finding. Id.    The applicable standards of review are well

 3   established.         See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

 4   Holder, 562 F.3d 510, 513 (2d Cir. 2009); Edimo-Doualla v.

 5   Gonzales, 464 F.3d 276, 282-83 (2d Cir. 2006).

 6         To be eligible for asylum, an applicant must show that

 7   he has suffered past persecution, or has a well-founded fear

 8   of    future    persecution,      on    account     of   “race,   religion,

9    nationality, membership in a particular social group, or

10   political      opinion.”    8     U.S.C.      §§   1101(a)(42)    (defining

11   “refugee”), 1158(b) (giving Attorney General discretion to

12   grant certain refugees asylum).              To establish persecution on

13   account of a political opinion, an . . . applicant must show

14   that the persecution arises from his or her own actual or

15   imputed political opinion.”             Koudriachova v. Gonzales, 490

16 F.3d 255, 263 (2d Cir. 2007).               The persecutor must act from

17   more than a “generalized political motive,” INS v. Elias-

18   Zacarias, 502 U.S. 478, 482 (1992); rather, the applicant

19   must show, “through direct or circumstantial evidence, that

20   the    persecutor’s      motive    to       persecute    arises   from   the

21   applicant’s political belief,” Yueqing Zhang v. Gonzales, 426


                                             3
 1 F.3d 540, 545 (2d Cir. 2005).

 2       Under certain circumstances, opposition to government

 3   corruption may constitute a political opinion for purposes of

 4   asylum.     See Castro v. Holder, 597 F.3d 93, 100–01 (2d Cir.

 5   2010).      Opposing      corruption    for   purely    self-interested

 6   reasons may lack the requisite political motivation, whereas

 7   “opposition to endemic corruption . . . may have a political

 8   dimension    when    it    transcends    mere    self-protection     and

 9   represents a challenge to the legitimacy or authority of the

10   ruling regime.”     Yueqing Zhang, 426 F.3d at 547–48.

11       In this case, the agency reasonably concluded that Yang

12   failed to establish that he was targeted by the government on

13   account of a political opinion or imputed political opinion.

14   Yang failed to demonstrate his motivation transcended his own

15   self-interest. Id.   Yang testified that he protested on one

16   occasion    to   obtain    his   father’s     release   from   detention

17   following a land dispute; he did not allege or establish that

18   he was attempting to expose endemic corruption or challenge

19   the government’s general authority or legitimacy.               Cf. id.

20   at 547 (finding nexus to political opinion where petitioner

21   organized other business owners to “publicize and criticize


                                         4
 1   endemic corruption extending beyond his own case”); Ruqiang

 2   Yu v. Holder, 693 F.3d 294, 299 (2d Cir. 2012) (finding

 3   supportive of nexus that petitioner intervened on behalf of

 4   fellow workers to protest state-sponsored wage theft and his

 5   stated motivation was not to recoup his own wages but to help

 6   others).

 7       The agency also reasonably concluded that Yang failed to

 8   establish that the government had imputed a political opinion

 9   to him.    See Yueqing Zhang, 426 F.3d at 545 (asylum applicants

10   are required to show the persecutor’s motive through direct

11   or circumstantial evidence); Elias-Zacarias, 502 U.S. at 482

12   (asylum applicant must show more than persecutor acting from

13   “generalized political motive”).     Chinese officials allowed

14   Yang to protest unmolested for three hours and arrested him

15   only after he and his group stormed a government building.

16   Yang conceded he did not have the required permit and that he

17   and his family had no further issues with the government.

18       In sum, because Yang failed to demonstrate that his

19   actions “transcend[ed] mere self-protection,” extended beyond

20   a single protest, or that the government perceived him to be

21   a political opponent, the agency reasonably concluded that he


                                     5
 1   failed to establish a nexus to a protected ground as required

 2   for   asylum   and   withholding       of   removal.   See   8   U.S.C.

 3   §§ 1158(b)(1)(B)(i), 1231(b)(3)(A); Castro, 597 F.3d at 100–

 4   01; Koudriachova, 490 F.3d at 263.            Yang’s CAT claim is not

 5   before us as he failed to exhaust it before the BIA.               See

 6   Karaj v. Gonzales, 462 F.3d 113, 119–21 (2d Cir. 2006).

 7         For the foregoing reasons, the petition for review is

 8   DENIED.    All pending motions and applications are DENIED and

9    stays VACATED.

10                                  FOR THE COURT:
11                                  Catherine O’Hagan Wolfe,
12                                  Clerk of Court




                                        6